Citation Nr: 0510962	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-25 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from April 1983 
to April 1986.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran seeks an increased evaluation for his service-
connected left knee disability, currently evaluated as 20 
percent disabling.  The record reveals that the veteran was 
last examined for disability evaluation in April 2003.  
Subsequently, in November 2003, the veteran underwent a left 
anterior cruciate revision and medial meniscectomy.  Under 
these circumstances, the Board finds that a current VA 
examination is in order to evaluate the current 
manifestations of the veteran's left knee disability.  

In addition, in February 2005, the Board received X-ray films 
from the VA Medical Center Imaging Service in Huntington, 
West Virginia.  An X-ray report interpreting these films has 
not been obtained.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action: 



1.  The RO should request that the X-rays 
forwarded to the Board be reviewed by a 
radiologist and a report should be 
included in the claims file.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
evaluate his left knee disability.  The 
veteran must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  

The claims file must be reviewed by the 
examiner and the examiner should indicate 
in the examination report that this has 
been accomplished.  

All indicated diagnostic tests, including 
X-rays should be undertaken.  The 
examiner should provide complete range of 
motion findings in degrees for the left 
knee.  The examiner must indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement of the left knee, and whether 
there is likely to be additional range of 
motion loss of the service-connected left 
knee due to any of the following: (1) 
pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
above determinations must, if feasible, 
be expressed in the degree of the 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner is unable to provide any of the 
above clinical findings it should be so 
indicated as part of the written record.  
The examiner should also indicate whether 
there is evidence of dislocation of the 
semilunar cartilage with frequent 
episodes of locking, pain and effusion 
into the joint; or whether there is 
evidence of recurrent subluxation or 
lateral instability and, if so, whether 
any such disability is slight, moderate 
or severe in degree.  Each of the above 
criteria must be addressed by the 
examiner.  The examiner should completely 
describe any scarring present including 
the size and appearance.  All opinions 
and conclusions must be supported by 
complete rationale.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2004); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issue on appeal.  If 
any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued which must include 
discussion of all evidence associated 
with the claims file since the last SSOC 
was issued, and the veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review.  The SSOC must 
contain notice of all relevant actions 
taken on the claim, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




